Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 2, 2016

                                     No. 04-16-00063-CV

                     TEAL TRADING AND DEVELOPMENT, LTD.,
                                   Appellant

                                               v.

       CHAMPEE SPRINGS RANCHES PROPERTY OWNERS ASSOCIATION,
                              Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 06-500A
                        Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file its brief is GRANTED. Appellant’s brief
is due on October 10, 2016. No further extensions will be granted.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court